ACCEPTED
                                                                     03-14-00737-CV
                                                                             7609712
                                                          THIRD COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                                                              10/29/2015 10:52:25 PM
                                                                   JEFFREY D. KYLE
                                                                              CLERK
                 No. 03-14-00737-cv
        _____________________________________
                                                FILED IN
              IN THE THIRD COURT OF APPEALS
                                         3rd COURT OF APPEALS
                    AUSTIN, TEXAS             AUSTIN, TEXAS
                                         11/2/2015 12:17:25 PM
        _____________________________________
                                                JEFFREY D. KYLE
                                                     Clerk
       CHASE CARMEN HUNTER, APPELLANT/PLAINTIFF
                          v.
 DAVID MATTAX IN HIS OFFICIAL CAPACITY AS COMMISSIONER
 OF INSURANCE, AND THE TEXAS DEPARTMENT OF INSURANCE,
                 APPELLEES/DEFENDANTS


           SUPPLEMENT TO APPELLANT’S BRIEF


From Cause D-1-GN-13001957 In The 250th District Travis

 County, Texas, The Honorable John K. Dietz Presiding



                           Chase Carmen Hunter, pro se
                           340 S. Lemon Ave. #9039
                           Walnut, CA 91789
                           Telephone: 707-706-3647
                           Facsimile: 703-997-5999
                           Chase_Hunter@yahoo.com
TO: THE JUSTICES OF THIS COURT

     On October 22, 2015, Appellant, herein referred to as
“Hunter”,          received      a    notice      from     the      Clerk       of     this
Court (“Clerk”) which states that this petition is set
for submission on briefs on Thursday, November 12, 2015.
     This     petition         seeks    to        appeal       a    denial,           under
operation of law, in the underlying court, of Hunter’s
Motion       to    Reinstate         (“MTR”).       See    ¶       13     of    Hunter’s
Appellant’s Brief.
     Hunter       was    first       able    to     access         this    underlying
court’s       (“TCTDC”         which        means       “Travis         County        Texas
District Court”) record on October 14, 2015, due to a
new,        free        technology          offered       by       the         TCTDC    at
https://courts.co.travis.tx.us/CCO/                                     which        TCTDC
calls “Civil Courts Online” or “CCO”.

     And Hunter discovered that there is 1) no Notice of
Court Setting filed in June 2014: the first instance of
a “Notice Of Court Setting” is on April 2, 2015; and 2)
no dismissal order dated August 25, 2014, or any other
time in the record. See Exhibit A and see below.

     When     Hunter       filed       her     MTR,       the       clerk        of    the
underlying court (“TCTDC Clerk”) erroneously filed it
as     a    “Notice       of     Appeal”.         See     Exhibit         A,        scanned
document, scanned on 9/29/14.                       A judge does not respond
to a “Notice of Appeal”. But a judge is required to
perform       ministerial            duties       when     an       MTR        is     filed
pursuant Texas Rule of             Civil Procedure 165a(3). See
Exhibit B.

     If the TCTDC Clerk failed to properly file Hunter’s
MTR as an MTR, but filed it as a Notice of Appeal, then
it is reasonable to believe that the TCTDC Clerk did
not present Hunter’s MTR to the judge.
     It is possible that the TCTDC clerk once had a notice
of    setting   and    dismissal      order      in     the   record    but
removed      them.   The    fact    is   that     the    TCTDC   clerk’s
record-keeping has proven to be very unreliable as is
shown in this petition and in another petition with
this court in case 3-15-327-cv. See attached pages from
Appellee’s Brief, Appendix G in which the Appellees are
asking the TCTDC clerk to provide documents not found
in the record the TCTDC transferred to this court for
this appeal. According to the TCTDC Clerk’s record in
the underlying cause, as shown in CCO, a “Notice of
Court    Setting”     was   entered      into    the    record   for    the
first time on April 2, 2015 which is nearly four months
after Hunter filed her Appellant’s Brief. See “Suppl
Designation Clerk Record” on page 1 of Exhibit A and
see    the   corresponding     document         shown    in   Exhibit   C.
Please, take notice that there is no order of dismissal
in the TCTDC Clerk’s record shown in CCO.                        If this
court received an order of dismissal in the record it
received     from    the    TCTDC    Clerk      on     appeal;   this   is
inconsistent with the record shown in CCO. See attached
Appendix for Supplement.
  On April 14, 2015, Hunter filed with this Court a
petition for a writ of mandamus directed to the clerk
of the TCTDC, Velva Price (“Price”) because she has
refused to provide the record requested and required
for this appeal pursuant to Texas Rule of Appellate
Procedure 34.5(c)(1) and Texas Gov’t Code Section 522
et seq. That petition was assigned record number 3-15-
218-cv.     Hunter filed her request of Price with this
court on April 6, 2015, and served it upon Price via
efile.    Price has failed to respond. This court entered
a memorandum opinion on April 15, 2015, which denied
the requested relief without explanation.
  Hunter filed a second petition for a writ of mandamus
directed to Price for the same reasons as shown above
in June 2015. But the Clerk erroneously filed it as
being    related     to    a    different      cause    and   not    to   the
correct    underlying          cause    which    is    D-1-GN-13-001957.
That petition was assigned record number 3-15-327-cv.
This court entered a memorandum opinion on June 5, 2015,
which denied the requested relief without explanation.
  Hunter was not given a copy of the record the TCTDC
clerk    provided     this      court    for    the    purpose      of    this
appeal.
  But     Hunter’s        Appendix      to   her      Appellant’s        Brief
includes many documents Hunter did not find when Hunter
viewed the TCTDC record in the underlying cause using
CCO. See e.g. Appellant’s Appendix pp. 98-108 and 128.
Hunter    downloaded,       viewed,      and    saved    every    document
shown    in   the   TCTDC       record   itemization      of     events   as
displayed     in    CCO     (see    Exhibit       A),     and    all   such
documents that existed prior to January 2015, which is
when Hunter filed her Appellant’s Brief, are attached
herein as a Appendix For Supplement To The Appellant’s
Brief. But Hunter discovered that the the TCTDC Clerk
did not scan into CCO all pages of each document Hunter
filed    in   TCTDC.      For    example,      Hunter’s    Petition       For
Declaratory Judgment is about 67 pages. But the CCO
shows only the first 10 pages of this document.
  Finally, the underlying court has scheduled and held
hearings in the underlying cause after this Appellant’s
Brief was filed. So, obviously, the underlying court
knows that the underlying cause has not been dismissed.
The   fact    is    that    the    TCTDC       Clerk    only    fabricated
documents that she delivered to Hunter but that she did
not include in the record to give Hunter the false
impression that her case had been dismissed. And it was
this false impression that caused Hunter to file her
Appellant’s Brief. Obviously, an appellate court will
deny an appeal of an order that does not exist. And if
the appellate court gives no reason for such a denial,
which this court has done, the Appellant, who does not
know that the TCTDC Clerk falsified documents in the
record, can be easily frustrated at her inability to
move her cause forward for the past 29 months and just
give up pursuit of her cause. And that is obviously the
goal of the TCTDC Clerk...to frustrate Hunter for years
to    violate     Hunter’s      constitutional      rights    and     human
rights.     The    TCTDC     Clerk    has    made   a   sport    out    of
willfully violating the U.S. Constitution.
     Obviously, the TCTDC Clerk has violated Hunter’s Due
Process rights by falsifying the facts to Hunter for
the past 29 months to block Hunter’s underlying cause
from moving forward.
     Based on the TCTDC Clerk’s record in the underlying
cause,     there     is    no    order      of   dismissal      and    the
underlying cause has not been dismissed.
     Even if there somehow magically appears an order of
dismissal, the underlying court has, by its actions,
reopened the cause, at the Appellees’ request, since it
has held at least two hearings and entered two orders
after Hunter filed her Appellant’s Brief.
     This appeal should be dismissed since it is an appeal
of    an   order   of     dismissal      that    does   not   exist    and
because      the     TCTDC       Clerk      entered     Hunter’s       MTR
erroneously as a “Notice of Appeal” which means that
the underlying court was barred from knowing that it
had an obligation to hold a hearing on Hunter’s MTR and
could not have denied the MTR because 1) an order of
dismissal did not exist and the MTR was not necessary,
and 2) it did not know that the MTR existed...only
because of the TCTDC Clerk’s errors.
  WHEREFORE, Hunter supplements her Appellant’s Brief
as set forth herein.

Respectfully Submitted,

/s/ Chase Carmen Hunter

Chase Carmen Hunter
Appellant, pro se
340 S. Walnut Ave. #9039, Walnut, CA 91789
Tel: 707-706-3647, Fax: 703-997-5999
Email: Chase_Hunter@yahoo.com

                       CERTIFICATION

I, Chase Carmen Hunter, certify that I have reviewed
this petition and conclude that every factual statement
in the petition is supported by competent evidence
included in the appendix or record.


      10/29/2015
______________________
Chase Carmen Hunter



    CERTIFICATION IN COMPLIANCE WITH TEX. R. APP. P
               9.4(i)(2)(B) and 9.4(i)(3)


I, Chase Carmen Hunter, certify that this      Petition
Supplement contains 1273 words and 6 pages.



Chase Carmen Hunter

                       CERTIFICATION
I, Chase Carmen Hunter, swear under penalty of perjury
that the foregoing statements are true and correct.


__________________             10/29/2015
Chase Carmen Hunter



                CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the
foregoing was served upon the parties shown below as
indicated:

Cynthia A. Morales, Assistant Attorney General
By Efile on 10/29/2015
Cynthia.Morales@texasattorneygeneral.gov
Facsimile: (512) 477-2348

Velva L. Price
Clerk of Travis County Texas District Court
By Efile on 10/29/2015



Chase Carmen Hunter
Case Documents - TCCCO                                                                            Page 1 of 3




 Travis County Civil Calendaring
 Online

 Cause D-1-GN-13-001957
                                                                                  NOTE ENTERED BY APPELLANT:
 !AFFIDAVIT INABILITY PAY COSTS   (5 Pages - Scanned at 8/28/2015 2:15:02 PM)
                                                                                  DOCUMENTS FILED AFTER THE
 NTC:OTHER NOTICE    (1 Page - Scanned at 8/27/2015 8:37:04 AM)                   CURRENT APPELLANT'S BRIEF WAS
                                                                                  FILED
 OTHER FILING   (2 Pages - Scanned at 8/23/2015 9:26:01 AM)                       <<<
 NTC:OTHER NOTICE    (1 Page - Scanned at 8/18/2015 5:40:03 PM)                   <<<
                                                                                  <<<
 OTHER FILING   (1 Page - Scanned at 8/13/2015 9:13:00 AM)                        <<<
                                                                                  <<<
 OTHER FILING   (2 Pages - Scanned at 8/4/2015 2:40:01 PM)
                                                                                  <<<
 !OTH:OTHER FILING   (7 Pages - Scanned at 8/4/2015 2:32:21 PM)                   <<<
                                                                                  <<<
 ORD:OTHER ORDER     (1 Page - Scanned at 7/31/2015 7:38:11 AM)
                                                                                  <<<
 OTHER FILING   (4 Pages - Scanned at 7/29/2015 3:19:01 PM)                       <<<
                                                                                  <<<
 OTHER FILING   (4 Pages - Scanned at 7/29/2015 12:16:00 PM)                      <<<
 ORD:OTHER ORDER     (1 Page - Scanned at 7/28/2015 3:59:01 PM)
                                                                                  <<<
                                                                                  <<<
 MTN:OTHER MOTION     (7 Pages - Scanned at 7/28/2015 3:53:04 PM)                 <<<
                                                                                  <<<
 OTHER FILING   (1 Page - Scanned at 7/23/2015 9:53:02 AM)
                                                                                  <<<
 OTHER FILING   (1 Page - Scanned at 7/16/2015 2:40:02 PM)                        <<<
                                                                                  <<<
 NTC:OTHER NOTICE    (2 Pages - Scanned at 7/16/2015 2:09:02 PM)
                                                                                  <<<
 OTHER FILING   (1 Page - Scanned at 7/10/2015 12:58:19 PM)                       <<<
                                                                                  <<<
 NTC:OTHER NOTICE    (2 Pages - Scanned at 4/23/2015 9:57:01 AM)                  <<<
 OTHER FILING   (1 Page - Scanned at 4/21/2015 1:48:01 PM)
                                                                                  <<<
                                                                                  <<<
 MTN:OTHER MOTION     (7 Pages - Scanned at 4/9/2015 9:10:01 AM)                  <<<
                                                                                  <<<
 CERT OF LAST KNOWN ADDRESS       (2 Pages - Scanned at 4/9/2015 9:04:04 AM)
                                                                                  <<<
 NTC:OTHER NOTICE    (2 Pages - Scanned at 4/9/2015 9:03:02 AM)                   <<<
                                                                                  <<<
 SUPPL DESIGNATION CLERK RECORD      (5 Pages - Scanned at 4/2/2015 8:28:02 AM)
                                                                                  <<<
 ORD:OTHER ORDER     (3 Pages - Scanned at 3/9/2015 12:57:02 PM)                  <<<
                                                                                  <<<
 ORD:OTHER ORDER     (9 Pages - Scanned at 3/6/2015 8:33:01 AM)                   <<<
 OTHER FILING   (1 Page - Scanned at 3/3/2015 2:13:03 PM)
                                                                                  <<<
                                                                                  <<<
 OTHER FILING   (1 Page - Scanned at 3/3/2015 2:13:03 PM)                         <<<
                                                                                  <<<
 OTHER FILING   (1 Page - Scanned at 3/3/2015 2:13:03 PM)
                                                                                  <<<
 ORD:OTHER ORDER     (2 Pages - Scanned at 2/23/2015 8:55:01 AM)                  <<<
                                                                                  <<<
 ORD:OTHER ORDER     (2 Pages - Scanned at 2/20/2015 10:44:07 AM)
                                                                                  <<<
 OTHER FILING   (3 Pages - Scanned at 2/18/2015 6:56:05 AM)                       <<<
                                                                                  <<<
 ORD:OTHER ORDER     (3 Pages - Scanned at 2/2/2015 3:29:07 PM)                   <<<
 ORD:OTHER ORDER     (1 Page - Scanned at 2/2/2015 10:17:04 AM)
                                                                                  <<<
                                                                                  <<<     EXHIBIT A


https://courts.co.travis.tx.us/CCO/Documents/List?causeID=418368&causeNumber=D-1-... 10/14/2015
Case Documents - TCCCO                                                                               Page 2 of 3
NOTE FROM APPELLANT: ALL LINE ITEMS BELOW ARE HYPERLINKED TO THE DOCUMENT IN THE APPENDIX
(EXCEPT THE TOP TWO WHICH ARE NOT IN THE APPENDIX).
                                                              NOTE ENTERED BY APPELLANT: DOCUMENTS
                                                              FILED AFTER THE CURRENT APPELLANT'S
  ORD:OTHER ORDER (2 Pages - Scanned at 1/29/2015 9:26:19 AM)
                                                              BRIEF WAS FILED: 1/29/2015
  OTHER FILING (5 Pages - Scanned at 1/29/2015 9:23:21 AM)    <<<

 OTHER FILING     (1 Page - Scanned at 12/29/2014 8:45:08 AM)

 OTHER FILING     (1 Page - Scanned at 12/16/2014 10:41:05 AM)

 NTC:NOTICE OF APPEAL     (2 Pages - Scanned at 12/3/2014 11:49:41 AM)

 OTHER FILING     (7 Pages - Scanned at 12/3/2014 11:46:56 AM)

 !AFFIDAVIT INABILITY PAY COSTS    (5 Pages - Scanned at 12/3/2014 11:41:12 AM)

 OTHER FILING     (1 Page - Scanned at 12/3/2014 11:18:05 AM)

 OTHER FILING     (1 Page - Scanned at 11/25/2014 1:59:04 PM)

 OTHER FILING     (1 Page - Scanned at 10/23/2014 3:27:04 PM)

 OTHER FILING     (4 Pages - Scanned at 10/22/2014 12:31:03 PM)

 OTHER FILING     (7 Pages - Scanned at 10/22/2014 12:26:04 PM)

 OTHER FILING     (1 Page - Scanned at 10/22/2014 12:04:04 PM)

 NTC:NOTICE OF APPEAL     (6 Pages - Scanned at 9/29/2014 12:48:12 PM)   <<<---NOTE ENTERED BY APPELLANT: THIS IS
                                                                         NOT A NOTICE OF APPEAL. THIS IS A MOTION TO
 NTC:OTHER NOTICE      (3 Pages - Scanned at 8/29/2014 5:03:06 AM)       REINSTATE. BUT NOTICE THAT THERE IS NO
                                                                         ORDER OF DISMISSAL IN THE RECORD PRIOR TO
 NTC:OTHER NOTICE      (2 Pages - Scanned at 5/27/2014 7:49:46 AM)
                                                                         THIS DATE.
 NTC:OTHER NOTICE      (8 Pages - Scanned at 5/23/2014 2:57:05 PM)

 OTHER FILING     (13 Pages - Scanned at 5/15/2014 3:57:06 PM)

 OTHER FILING     (1 Page - Scanned at 5/15/2014 3:49:24 PM)

 OTHER FILING     (1 Page - Scanned at 5/13/2014 9:24:06 AM)

 OTHER FILING     (1 Page - Scanned at 4/2/2014 3:58:06 PM)

 OTHER FILING     (1 Page - Scanned at 4/2/2014 3:57:04 PM)

 MTN:OTHER MOTION       (6 Pages - Scanned at 4/1/2014 12:02:05 PM)

 NTC:OTHER NOTICE      (6 Pages - Scanned at 3/28/2014 6:47:05 PM)

 NTC:OTHER NOTICE      (2 Pages - Scanned at 3/25/2014 1:25:04 PM)

 OTHER FILING     (1 Page - Scanned at 3/4/2014 12:21:08 PM)

 MTN:OTHER MOTION       (8 Pages - Scanned at 2/24/2014 8:23:55 AM)

 OTHER PETITION     (10 Pages - Scanned at 2/24/2014 8:23:55 AM)

 OTHER FILING     (2 Pages - Scanned at 2/5/2014 12:14:06 PM)

 LETTER   (1 Page - Scanned at 2/5/2014 12:08:08 PM)

 LETTER   (1 Page - Scanned at 10/28/2013 5:43:08 PM)

 MTN:TRANSFER      (10 Pages - Scanned at 10/9/2013 3:42:13 PM)

 OTHER PETITION     (10 Pages - Scanned at 10/9/2013 3:01:19 PM)

 AGREEMENT LTR PYMT COURT COSTS        (1 Page - Scanned at 8/29/2013 11:53:09 AM)

 LETTER   (2 Pages - Scanned at 7/18/2013 2:01:05 PM)

 MTN:OTHER MOTION       (10 Pages - Scanned at 7/15/2013 5:16:17 PM)

 ORIGINAL PETITION/APPLICATION      (10 Pages - Scanned at 7/6/2013 3:03:07 PM)

 MTN:OTHER MOTION       (3 Pages - Scanned at 6/19/2013 9:35:05 AM)




https://courts.co.travis.tx.us/CCO/Documents/List?causeID=418368&causeNumber=D-1-... 10/14/2015
Case Documents - TCCCO                                                              Page 3 of 3



 MTN:OTHER MOTION    (3 Pages - Scanned at 6/19/2013 9:34:05 AM)

 AFFIDAVIT INABILITY PAY COSTS   (6 Pages - Scanned at 6/19/2013 9:32:04 AM)




https://courts.co.travis.tx.us/CCO/Documents/List?causeID=418368&causeNumber=D-1-... 10/14/2015
Print Document                                                                                    Page 1 of 6
                                            UNOFFICIAL COPIES




                                                                                 EXHIBIT B


https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 2 of 6




https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 3 of 6




https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 4 of 6




https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 5 of 6




https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 6 of 6




                                            UNOFFICIAL COPIES




https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
PAGES FROM
APPELLEES BRIEF,
APPENDIX G
Print Document                                                                                    Page 1 of 5
                                            UNOFFICIAL COPIES




                                                                                      EXHIBIT C


https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 2 of 5




https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 3 of 5




https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 4 of 5




https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 5 of 5




                                            UNOFFICIAL COPIES




https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
                  No. 03-14-00737-cv



        _____________________________________

              IN THE THIRD COURT OF APPEALS

                    AUSTIN, TEXAS

        _____________________________________

 CHASE CARMEN HUNTER v. DAVID MATTAX IN HIS OFFICIAL

 CAPACITY AS COMMISSIONER OF INSURANCE AND THE TEXAS

               DEPARTMENT OF INSURANCE



 APPENDIX FOR SUPPLEMENT TO APPELLANT’S BRIEF WITHOUT

                    ORAL ARGUMENT


From Cause D-1-GN-13001957 In The 250th District Travis

 County, Texas, The Honorable John K. Dietz Presiding



                          Chase Carmen Hunter, pro se
                          340 S. Lemon Ave. #9039
                          Walnut, CA 91789
                          Telephone: 707-706-3647
                          Facsimile: 703-997-5999
                          Chase_Hunter@yahoo.com




                        -1-
To the Honorable Justices of the Court:

The Appendix For Supplement     To Appellant’s Brief is
attached.

Respectfully Submitted,

/s/ Chase Carmen Hunter

Chase Carmen Hunter
Appellant, pro se
340 S. Walnut Ave. #9039, Walnut, CA 91789
Tel: 707-706-3647, Fax: 703-997-5999
Email: Chase_Hunter@yahoo.com

                     CERTIFICATION

I, Chase Carmen Hunter, swear under penalty of perjury
that the documents shown in the attached appendix are
true and accurate copies of each and every document
that I obtained from the clerk of the underlying court
on October 14th and 15th, 2015.


______________________
Chase Carmen Hunter

                 CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the
foregoing Appendix For Supplement To Appellant’s Brief
was served upon the parties shown below as indicated:


Cynthia A. Morales
Assistant Attorney General
By efile on October 27, 2015
Cynthia.Morales@texasattorneygeneral.gov
Facsimile: (512) 477-2348

Velva L. Price

                          -2-
Clerk of Travis County Texas District Court
By Efile on 10/27/2015



Chase Carmen Hunter




                        -3-
Print Document                                                                                    Page 1 of 6
                                            UNOFFICIAL COPIES




                                                                     APPENDIX SUPPLEMENT P.1

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 2 of 6




                                                                     APPENDIX SUPPLEMENT P.2

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 3 of 6




                                                                     APPENDIX SUPPLEMENT P.3

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 4 of 6




                                                                     APPENDIX SUPPLEMENT P.4

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 5 of 6




                                                                     APPENDIX SUPPLEMENT P.5

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 6 of 6




                                            UNOFFICIAL COPIES




                                                                     APPENDIX SUPPLEMENT P.6

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 3
                                            UNOFFICIAL COPIES




                                                                     APPENDIX SUPPLEMENT P.7

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 2 of 3




                                                                     APPENDIX SUPPLEMENT P.8

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 3 of 3




                                            UNOFFICIAL COPIES




                                                                     APPENDIX SUPPLEMENT P.9

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 3
                                            UNOFFICIAL COPIES




                                                                    APPENDIX SUPPLEMENT P.10

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 2 of 3




                                                                    APPENDIX SUPPLEMENT P.11

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 3 of 3




                                            UNOFFICIAL COPIES




                                                                    APPENDIX SUPPLEMENT P.12

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 1 of 10
                                            UNOFFICIAL COPIES




                                                                    APPENDIX SUPPLEMENT P.13

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 2 of 10




                                                                    APPENDIX SUPPLEMENT P.14

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 3 of 10




                                                                    APPENDIX SUPPLEMENT P.15

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 4 of 10




                                                                    APPENDIX SUPPLEMENT P.16

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 5 of 10




                                                                    APPENDIX SUPPLEMENT P.17

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 6 of 10




                                                                    APPENDIX SUPPLEMENT P.18

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 7 of 10




                                                                    APPENDIX SUPPLEMENT P.19

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 8 of 10




                                                                    APPENDIX SUPPLEMENT P.20

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 9 of 10




                                                                    APPENDIX SUPPLEMENT P.21

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                 Page 10 of 10




                                            UNOFFICIAL COPIES




                                                                    APPENDIX SUPPLEMENT P.22

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 1 of 10
                                            UNOFFICIAL COPIES




                                                                    APPENDIX SUPPLEMENT P.23

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 2 of 10




                                                                    APPENDIX SUPPLEMENT P.24

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 3 of 10




                                                                    APPENDIX SUPPLEMENT P.25

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 4 of 10




                                                                    APPENDIX SUPPLEMENT P.26

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 5 of 10




                                                                    APPENDIX SUPPLEMENT P.27

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 6 of 10




                                                                    APPENDIX SUPPLEMENT P.28

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 7 of 10




                                                                    APPENDIX SUPPLEMENT P.29

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 8 of 10




                                                                    APPENDIX SUPPLEMENT P.30

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 9 of 10




                                                                    APPENDIX SUPPLEMENT P.31

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                 Page 10 of 10




                                            UNOFFICIAL COPIES




                                                                    APPENDIX SUPPLEMENT P.32

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 2
                                            UNOFFICIAL COPIES




                                                                    APPENDIX SUPPLEMENT P.33

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 2 of 2




                                            UNOFFICIAL COPIES




                                                                    APPENDIX SUPPLEMENT P.34

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 1
                                             UNOFFICIAL COPY




                                             UNOFFICIAL COPY


                                                                    APPENDIX SUPPLEMENT P.35

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 1 of 10
                                            UNOFFICIAL COPIES




                                                                    APPENDIX SUPPLEMENT P.36

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 2 of 10




                                                                    APPENDIX SUPPLEMENT P.37

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 3 of 10




                                                                    APPENDIX SUPPLEMENT P.38

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 4 of 10




                                                                    APPENDIX SUPPLEMENT P.39

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 5 of 10




                                                                    APPENDIX SUPPLEMENT P.40

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 6 of 10




                                                                    APPENDIX SUPPLEMENT P.41

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 7 of 10




                                                                    APPENDIX SUPPLEMENT P.42

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 8 of 10




                                                                    APPENDIX SUPPLEMENT P.43

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 9 of 10




                                                                    APPENDIX SUPPLEMENT P.44

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                 Page 10 of 10




                                            UNOFFICIAL COPIES




                                                                    APPENDIX SUPPLEMENT P.45

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 1 of 10
                                            UNOFFICIAL COPIES




                                                                    APPENDIX SUPPLEMENT P.46

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 2 of 10




                                                                    APPENDIX SUPPLEMENT P.47

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 3 of 10




                                                                    APPENDIX SUPPLEMENT P.48

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 4 of 10




                                                                    APPENDIX SUPPLEMENT P.49

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 5 of 10




                                                                    APPENDIX SUPPLEMENT P.50

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 6 of 10




                                                                    APPENDIX SUPPLEMENT P.51

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 7 of 10




                                                                    APPENDIX SUPPLEMENT P.52

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 8 of 10




                                                                    APPENDIX SUPPLEMENT P.53

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 9 of 10




                                                                    APPENDIX SUPPLEMENT P.54

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                 Page 10 of 10




                                            UNOFFICIAL COPIES




                                                                    APPENDIX SUPPLEMENT P.55

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 1
                                             UNOFFICIAL COPY




                                             UNOFFICIAL COPY


                                                                    APPENDIX SUPPLEMENT P.56

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 1
                                             UNOFFICIAL COPY




                                             UNOFFICIAL COPY


                                                                    APPENDIX SUPPLEMENT P.57

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 2
                                            UNOFFICIAL COPIES




                                                                    APPENDIX SUPPLEMENT P.58

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 2 of 2




                                            UNOFFICIAL COPIES




                                                                    APPENDIX SUPPLEMENT P.59

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 1 of 10
                                            UNOFFICIAL COPIES




                                                                    APPENDIX SUPPLEMENT P.60

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 2 of 10




                                                                    APPENDIX SUPPLEMENT P.61

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 3 of 10




                                                                    APPENDIX SUPPLEMENT P.62

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 4 of 10




                                                                    APPENDIX SUPPLEMENT P.63

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 5 of 10




                                                                    APPENDIX SUPPLEMENT P.64

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 6 of 10




                                                                    APPENDIX SUPPLEMENT P.65

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 7 of 10




                                                                    APPENDIX SUPPLEMENT P.66

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 8 of 10




                                                                    APPENDIX SUPPLEMENT P.67

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 9 of 10




                                                                    APPENDIX SUPPLEMENT P.68

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                 Page 10 of 10




                                            UNOFFICIAL COPIES




                                                                    APPENDIX SUPPLEMENT P.69

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 8
                                            UNOFFICIAL COPIES




                                                                    APPENDIX SUPPLEMENT P.70

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 2 of 8




                                                                    APPENDIX SUPPLEMENT P.71

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 3 of 8




                                                                    APPENDIX SUPPLEMENT P.72

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 4 of 8




                                                                    APPENDIX SUPPLEMENT P.73

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 5 of 8




                                                                    APPENDIX SUPPLEMENT P.74

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 6 of 8




                                                                    APPENDIX SUPPLEMENT P.75

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 7 of 8




                                                                    APPENDIX SUPPLEMENT P.76

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 8 of 8




                                            UNOFFICIAL COPIES




                                                                    APPENDIX SUPPLEMENT P.77

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 1
                                             UNOFFICIAL COPY




                                             UNOFFICIAL COPY


                                                                    APPENDIX SUPPLEMENT P.78

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 2
                                            UNOFFICIAL COPIES




                                                                    APPENDIX SUPPLEMENT P.79

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 2 of 2




                                            UNOFFICIAL COPIES




                                                                    APPENDIX SUPPLEMENT P.80

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 6
                                            UNOFFICIAL COPIES




                                                                    APPENDIX SUPPLEMENT P.81

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 2 of 6




                                                                    APPENDIX SUPPLEMENT P.82

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 3 of 6




                                                                    APPENDIX SUPPLEMENT P.83

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 4 of 6




                                                                    APPENDIX SUPPLEMENT P.84

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 5 of 6




                                                                    APPENDIX SUPPLEMENT P.85

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 6 of 6




                                            UNOFFICIAL COPIES




                                                                    APPENDIX SUPPLEMENT P.86

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 6
                                            UNOFFICIAL COPIES




                                                                    APPENDIX SUPPLEMENT P.87

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 2 of 6




                                                                    APPENDIX SUPPLEMENT P.88

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 3 of 6




                                                                    APPENDIX SUPPLEMENT P.89

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 4 of 6




                                                                    APPENDIX SUPPLEMENT P.90

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 5 of 6




                                                                    APPENDIX SUPPLEMENT P.91

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 6 of 6




                                            UNOFFICIAL COPIES




                                                                    APPENDIX SUPPLEMENT P.92

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 1
                                             UNOFFICIAL COPY




                                             UNOFFICIAL COPY


                                                                    APPENDIX SUPPLEMENT P.93

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 1
                                             UNOFFICIAL COPY




                                             UNOFFICIAL COPY


                                                                    APPENDIX SUPPLEMENT P.94

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 1
                                             UNOFFICIAL COPY




                                             UNOFFICIAL COPY


                                                                    APPENDIX SUPPLEMENT P.95

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 1
                                             UNOFFICIAL COPY




                                             UNOFFICIAL COPY


                                                                    APPENDIX SUPPLEMENT P.96

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                  Page 1 of 13
                                            UNOFFICIAL COPIES




                                                                    APPENDIX SUPPLEMENT P.97

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/28/2015
Print Document                                                                                  Page 2 of 13




                                                                    APPENDIX SUPPLEMENT P.98

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/28/2015
Print Document                                                                                  Page 3 of 13




                                                                    APPENDIX SUPPLEMENT P.99

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/28/2015
Print Document                                                                                  Page 4 of 13




                                                                   APPENDIX SUPPLEMENT P.100

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/28/2015
Print Document                                                                                  Page 5 of 13




                                                                   APPENDIX SUPPLEMENT P.101

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/28/2015
Print Document                                                                                  Page 6 of 13




                                                                   APPENDIX SUPPLEMENT P.102

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/28/2015
Print Document                                                                                  Page 7 of 13




                                                                   APPENDIX SUPPLEMENT P.103

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/28/2015
Print Document                                                                                  Page 8 of 13




                                                                   APPENDIX SUPPLEMENT P.104

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/28/2015
Print Document                                                                                  Page 9 of 13




                                                                   APPENDIX SUPPLEMENT P.105

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/28/2015
Print Document                                                                                 Page 10 of 13




                                                                   APPENDIX SUPPLEMENT P.106

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/28/2015
Print Document                                                                                 Page 11 of 13




                                                                   APPENDIX SUPPLEMENT P.107

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/28/2015
Print Document                                                                                 Page 12 of 13




                                                                   APPENDIX SUPPLEMENT P.108

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/28/2015
Print Document                                                                                 Page 13 of 13




                                            UNOFFICIAL COPIES




                                                                   APPENDIX SUPPLEMENT P.109

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/28/2015
Print Document                                                                                    Page 1 of 8
                                            UNOFFICIAL COPIES




                                                                   APPENDIX SUPPLEMENT P.110

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 2 of 8




                                                                   APPENDIX SUPPLEMENT P.111

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 3 of 8




                                                                   APPENDIX SUPPLEMENT P.112

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 4 of 8




                                                                   APPENDIX SUPPLEMENT P.113

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 5 of 8




                                                                   APPENDIX SUPPLEMENT P.114

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 6 of 8




                                                                   APPENDIX SUPPLEMENT P.115

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 7 of 8




                                                                   APPENDIX SUPPLEMENT P.116

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 8 of 8




                                            UNOFFICIAL COPIES




                                                                   APPENDIX SUPPLEMENT P.117

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 2
                                            UNOFFICIAL COPIES




                                                                   APPENDIX SUPPLEMENT P.118

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 2 of 2




                                            UNOFFICIAL COPIES




                                                                   APPENDIX SUPPLEMENT P.119

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 3
                                            UNOFFICIAL COPIES




                                                                   APPENDIX SUPPLEMENT P.120

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 2 of 3




                                                                   APPENDIX SUPPLEMENT P.121

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 3 of 3




                                            UNOFFICIAL COPIES




                                                                   APPENDIX SUPPLEMENT P.122

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 6
                                            UNOFFICIAL COPIES




                                                                   APPENDIX SUPPLEMENT P.123

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 2 of 6




                                                                   APPENDIX SUPPLEMENT P.124

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 3 of 6




                                                                   APPENDIX SUPPLEMENT P.125

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 4 of 6




                                                                   APPENDIX SUPPLEMENT P.126

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 5 of 6




                                                                   APPENDIX SUPPLEMENT P.127

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 6 of 6




                                            UNOFFICIAL COPIES




                                                                   APPENDIX SUPPLEMENT P.128

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 1
                                             UNOFFICIAL COPY




                                             UNOFFICIAL COPY


                                                                   APPENDIX SUPPLEMENT P.129

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 7
                                            UNOFFICIAL COPIES




                                                                   APPENDIX SUPPLEMENT P.130

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 2 of 7




                                                                   APPENDIX SUPPLEMENT P.131

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 3 of 7




                                                                   APPENDIX SUPPLEMENT P.132

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 4 of 7




                                                                   APPENDIX SUPPLEMENT P.133

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 5 of 7




                                                                   APPENDIX SUPPLEMENT P.134

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 6 of 7




                                                                   APPENDIX SUPPLEMENT P.135

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 7 of 7




                                            UNOFFICIAL COPIES




                                                                   APPENDIX SUPPLEMENT P.136

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 4
                                            UNOFFICIAL COPIES




                                                                   APPENDIX SUPPLEMENT P.137

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 2 of 4




                                                                   APPENDIX SUPPLEMENT P.138

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 3 of 4




                                                                   APPENDIX SUPPLEMENT P.139

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 4 of 4




                                            UNOFFICIAL COPIES




                                                                   APPENDIX SUPPLEMENT P.140

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 1
                                             UNOFFICIAL COPY




                                             UNOFFICIAL COPY


                                                                   APPENDIX SUPPLEMENT P.141

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 1
                                             UNOFFICIAL COPY




                                             UNOFFICIAL COPY


                                                                   APPENDIX SUPPLEMENT P.142

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 1
                                             UNOFFICIAL COPY




                                             UNOFFICIAL COPY


                                                                   APPENDIX SUPPLEMENT P.143

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 5
                                            UNOFFICIAL COPIES




                                                                   APPENDIX SUPPLEMENT P.144

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 2 of 5




                                                                   APPENDIX SUPPLEMENT P.145

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 3 of 5




                                                                   APPENDIX SUPPLEMENT P.146

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 4 of 5




                                                                   APPENDIX SUPPLEMENT P.147

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 5 of 5




                                            UNOFFICIAL COPIES




                                                                   APPENDIX SUPPLEMENT P.148

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 7
                                            UNOFFICIAL COPIES




                                                                   APPENDIX SUPPLEMENT P.149

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 2 of 7




                                                                   APPENDIX SUPPLEMENT P.150

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 3 of 7




                                                                   APPENDIX SUPPLEMENT P.151

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 4 of 7




                                                                   APPENDIX SUPPLEMENT P.152

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 5 of 7




                                                                   APPENDIX SUPPLEMENT P.153

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 6 of 7




                                                                   APPENDIX SUPPLEMENT P.154

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 7 of 7




                                            UNOFFICIAL COPIES




                                                                   APPENDIX SUPPLEMENT P.155

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 2
                                            UNOFFICIAL COPIES




                                                                   APPENDIX SUPPLEMENT P.156

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 2 of 2




                                            UNOFFICIAL COPIES




                                                                   APPENDIX SUPPLEMENT P.157

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 1
                                             UNOFFICIAL COPY




                                             UNOFFICIAL COPY


                                                                   APPENDIX SUPPLEMENT P.158

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015
Print Document                                                                                    Page 1 of 1
                                             UNOFFICIAL COPY




                                             UNOFFICIAL COPY


                                                                   APPENDIX SUPPLEMENT P.159

https://courts.co.travis.tx.us/CCO/Documents/PrintDocument?causeNumber=D-1-GN-13-001957&docRsn... 10/14/2015